Citation Nr: 0504132	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  00-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to in-
service tobacco use.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to COPD.


REPRESENTATION

Appellant represented by:	James G. Turner, Esq.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in June 1999 and February 2001.  The 
Board remanded this case back to the RO in December 2003.

The veteran initiated an appeal as to the issue of 
entitlement to compensation for residuals of heart 
catheterization under 38 U.S.C.A. § 1151 (West 2002) and was 
issued a Statement of the Case addressing this issue in May 
2004.  However, he did not respond to this issuance and has 
not subsequently presented argument regarding this claim.  
Accordingly, the Board finds that this matter is not 
presently before it on appeal.

The claim of entitlement to service connection for a heart 
disorder, to include as secondary to COPD, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's COPD developed as secondary to tobacco use, 
and there is evidence indicating that such tobacco use began 
in service.


CONCLUSION OF LAW

COPD was incurred as secondary to in-service tobacco use.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Previously, the VA Office of General Counsel (OGC) had 
concluded that, under certain circumstances, service 
connection could be established for a disease or injury that 
was a direct result of tobacco use arising out of nicotine 
dependence that occurred during service.  See VAOPGCPREC 19-
97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 58 Fed. Reg. 
42746 (1993).  More recently enacted legislation prohibits 
service connection of a disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  This 
statute, however, applies only to claims filed after June 9, 
1998.  See 38 U.S.C.A. § 1103 (West 2002).  Accordingly, as 
the veteran's claim was received in May 1998, these now-
deleted provisions are applicable in the present case, and 
consideration of a disability that was a direct result of 
tobacco use arising out of nicotine dependence that occurred 
during service is warranted.

In the present case, the veteran has been diagnosed with 
COPD, and the Board finds that this diagnosis is attributable 
to tobacco use.  The veteran has been treated for respiratory 
problems post-service since June 1982, and his tobacco use 
has been frequently cited in conjunction with such treatment.  
Moreover, the examiner who conducted an October 2004 VA 
respiratory examination noted, following a claims file 
review, that "[t]he etiology of this COPD is likely to be 
secondary to tobacco abuse."  

The question thus becomes whether the veteran's tobacco use 
can be linked to service.  In this regard, the Board notes 
that the examiner who conducted the October 2004 VA 
examination found that such tobacco use could not be related 
to service "without the resort to speculation."  In this 
regard, the examiner noted that there was no "requirement" 
for smoking in service, and many nonsmokers have had active 
service.

That having been noted, the examiner did not rule out the 
possibility of in-service smoking, and there is other 
anecdotal evidence to suggest that the veteran's smoking did, 
in fact, begin in service.  During his September 1998 VA 
examination, the veteran reported being a three-pack per day 
smoker for over 30 years.  In an October 1998 statement, he 
noted that he started smoking in November 1967, during 
service.  In lay statements received by the RO in July 1999, 
two of the veteran's siblings and a friend indicated that he 
began smoking in service and had not smoked beforehand.  
Moreover, during his November 2002 VA hearing, the veteran 
confirmed that he began smoking during service.

In view of these statements and the absence of compelling 
evidence to the contrary, the Board has resolved all doubt in 
the veteran's favor under 38 U.S.C.A. § 5107(b) and accepts 
his history of smoking dating back to service.  Accordingly, 
as his COPD has been attributed to such smoking, the Board 
finds that the evidence supports his claim for service 
connection for COPD.  The claim is therefore granted in full.


ORDER

The claim of entitlement to service connection for COPD, to 
include as secondary to in-service tobacco use, is granted.


REMAND

In Stegall v. West, 11 Vet. App. 268, 270-71 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See generally Stegall v. West, 11 Vet. App. 
268, 270-71 (1998). 

In the present case, the Board, in its December 2003 remand, 
instructed the RO to provide the veteran with a VA 
cardiovascular examination addressing the etiology of his 
heart disorder if a determination was made that the veteran 
became nicotine dependent in service and had COPD related to 
such nicotine dependence.  On remand, the RO interpreted the 
October 2004 VA respiratory examination results as not 
supporting the veteran's claim for service connection for 
COPD and did not afford the veteran a VA cardiovascular 
examination.  However, as indicated above, service connection 
has now been granted for COPD.  As such, and in view of 
Stegall, it is imperative that the veteran now be afforded a 
VA examination addressing the nature and etiology of his 
claimed heart disorder.

Also, in June 2004, the veteran requested a Decision Review 
Officer review of his claim and noted that he "will be 
present for this hearing."  It is unclear whether this 
statement represents an RO hearing request, and this should 
be clarified by the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted to 
determine whether he seeks an RO hearing 
on his appeal.  If so, this hearing 
should be held at the earliest possible 
date.

2.  The veteran should then be afforded a 
VA cardiovascular examination, to be 
conducted by an examiner who has reviewed 
the entire claims file.  The examiner 
should first determine whether the 
veteran has a current and chronic heart 
disorder.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
either service or the veteran's service-
connected COPD.  The examiner is 
requested to provide a rationale for any 
opinion expressed in a typewritten 
report.

3.  Then, the claim of entitlement to 
service connection for a heart disorder, 
to include as secondary to COPD, should 
be readjudicated.  If the determination 
of this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


